Citation Nr: 1040197	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-26 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability 
(back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in November 2009.  A 
transcript of the hearing has been associated with the claims 
file.

This matter was remanded in January 2010 for additional 
development, which has been completed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current back disability did not have onset during 
and is not related to service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.       § 3.303(a).  In general, 
service connection requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The Veteran seeks service connection for a lumbar spine 
disability.  As an initial matter, the Board notes that the RO 
attempted to obtain service treatment records (STRs) but was only 
able to obtain the separation examination report, dated May 1956.  
The Veteran was asked, but unable to produce copies of his STRs.  

In December 2008, the RO made a formal finding that the Veteran's 
STRs are incomplete and unavailable for review.  Therefore, the 
Veteran's STRs are assumed to be either lost or destroyed.

When service records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  Under such 
circumstances, the Court has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

	In this case, the Veteran's separation examination indicates a 
normal spine, providing evidence against this claim.  The first 
medical evidence of a lumbar spine disability is dated July 1994, 
at which time the Veteran was hospitalized at MH for lumbar pain.  
This is the first recorded symptomatology related to a low back 
disorder, coming some 38 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of symptomatology.

During his hospitalization in July 1994, multiple reports were 
drafted.  One report said he suffered periodic lumbar discomfort 
for 30 years and began suffering lumbar discomfort two weeks 
prior.  The diagnosis was lumbar pain secondary to 
musculoligamentous spasm superimposed on degenerative disc 
disease with right L5-S1 disc hernia and nerve root compression.  
A relationship to service was not indicated.  Another report 
states that the Veteran suffered back pain for a number of years 
on an intermittent basis.  He said the frequency varies and that 
he has gone as long as a year without episodes of back pain, 
which usually last a few days and respond to conservative 
treatment.  At the time of hospitalization, his pain was 
extremely severe compared with his usual symptoms and was causing 
mobility issues.  The treating physician described the Veteran's 
condition as predominantly focal, intense back pain with no 
radicular component.  He stated that etiologies other than disc 
disease should be considered, such as metastatic disease.  He did 
not indicate a relationship to service.  Another physician stated 
that the impression was probable herniated lumbar disc with 
lumbar radiculopathy but that he could not exclude alternative 
diseases.  He did not relate the back disability to service.  
Other rehabilitation therapy records from M.H. dated in the 1990s 
show treatment for back pain; however, they do not indicate a 
relationship to service.  

In May 1996, the Veteran was treated at PN for his back pain.  He 
reported a 30 year history of intermittent back pain and said 
that his current back pain was similar to pain experienced in 
1994 when he was hospitalized for lumbar disc herniation.  He 
said that he had not had a recurrence since that time.  The 
diagnosis was low back pain.  A relationship to service was not 
indicated.  In January 1999, the Veteran reported that he injured 
his back six months prior and had trouble in the upper lumbar 
area.  None of the treatment records indicate a nexus between the 
Veteran's service and back pain.

Of record are physical therapy records from J.A., physical 
therapist, dated December 2007 and January 2008; however, these 
records do not indicate a relationship between service and the 
low back disability.  Records from Dr. D.P., dated January 2008, 
do not indicate a relationship between service and the low back 
disability.

A December 2008 letter from Dr. J.H., a chiropractor, indicates 
that the Veteran asked him whether his current back pain is 
related to his service.  Dr. J.H. examined and interviewed the 
Veteran.  The Veteran said he injured his back in Korea while 
running a jackhammer for two days with only short breaks.  He 
sought treatment a few months later for an illness and continuing 
back pain, but the physician did not examine him for the back 
pain.  He said that since service he has had intermittent pain, 
which he manages with over-the-counter pain relievers, 
chiropractic treatments, and physical therapy.

Dr. J.H. reviewed the Veteran's medical records, including an MRI 
taken in January 2008.  Based upon his examination, interview 
with the Veteran, and review of medical records, he opined that 
it is at least as likely as not that the Veteran's current back 
condition is related to his active service.  He stated that the 
vibratory motion of running a jackhammer with little rest for two 
days likely caused injury to ligamentous structures in the 
Veteran's spine, including the intervertebral discs.  He stated 
that studies have shown the relation of this kind of vibratory 
motion with low back injuries and that these injuries have 
contributed to the current level of degeneration visible in the 
lumbar spine.

A written statement from the Veteran, dated December 2008, states 
that he was a carpenter from 1956 to 1960, a construction worker 
from 1960 to 1982, and worked with contracting and office work 
from 1982 to 1995.  He summarized his back pain and treatment 
over the years, including a period of incapacitation in 1996 
which resulted in two months of therapy.  He also submitted 
descriptions from a pharmacy of medications that he takes to 
treat his pain.  Unfortunately, the descriptions do not indicate 
a relationship between the Veteran's back pain and service.

Also of record is a statement from the Veteran's wife, which 
indicates that she and the Veteran exchanged letters during his 
period of active service; however, he did write about his back 
injury.  She learned of the injury when he returned home with 
back pain.  She said the Veteran has suffered back pain since 
returning home from service, was hospitalized due to the pain, 
and has had osteopathic and chiropractic treatment without 
relief.

In November 2009, the Veteran testified before the undersigned 
VLJ that he injured his back while using a jackhammer in Korea.  
He operated the jackhammer and pried up concrete for hours until 
he felt a sharp pain in his lower back.  At that time, he took a 
four hour break and then returned to his duty.  He took some pain 
pills offered by a friend but did not seek medical treatment at 
that time.  He further testified that he was treated in 1955 
after passing out.  He told the medical staff about his back pain 
but was not thoroughly examined.  He said he was given some APCs 
and never went back for further treatment.  He cannot remember 
the name or location of the hospital.

The Veteran said his separation examination from service was not 
a complete examination because he was told that if he had any 
complaints that he would have to stay at least two additional 
days for process.  The Veteran decided to go home and not wait 
for a full examination.

He testified that since service, starting in 1959, he has been 
treated by osteopaths and chiropractors.  Unfortunately, he has 
been unable to obtain medical records dated prior to 1994.  In 
1994 he was hospitalized for 11 days and had traction therapy.  A 
written statement submitted at the time of the hearing reiterates 
the Veteran's oral testimony.

In May 2010, the Veteran submitted a letter from Dr. D.L.P., MD.  
He said that he has treated the Veteran for many years and that 
the Veteran has reported struggling with back pain since Korea.  
The Veteran told him that he developed significant pain while 
removing concrete.  He did not provide a personal opinion 
regarding the etiology of the Veteran's back pain.

In May 2010, the Veteran had a VA examination.  The examiner 
reviewed the claims file, including the separation examination 
and lay statements, as well as other treatment records.  He 
pointed out that the August 1994 records from MH showed that the 
Veteran reported suffering back pain for about 30 years, or since 
1964, approximately 8 years after he separated from service.  

In addition, while not noted in any other treatment records, 
during the examination the Veteran admitted that he had twice 
fallen off a roof while working as a carpenter, but did not seek 
treatment.  

After conducting a physical evaluation, the diagnosis was 
degenerative disc and joint disease of the lumbar spine.  The 
examiner opined that the condition is less likely as not related 
to military service.  He based his opinion on the fact that the 
separation examination showed a normal spine at separation and 
medical records did not diagnose a back disability within one 
year of separation from service.  Additionally, the medical 
records indicate intermittent, not chronic, back pain.  Further, 
he said that the Veteran worked as a carpenter for many years, 
which would not have been likely with a significant injury in the 
service.  He also emphasized that the Veteran fell off a roof 
twice during his career. 

Concerning the nexus statement from Dr. J.H., the examiner stated 
that his opinion is based upon history provided by the Veteran, 
as opposed to medical facts.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of low back pain had onset during and have been 
continuous since service.

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience a chronic low back disability 
during service as the separation examination was negative for a 
back disability and evidence fails to show treatment of the 
condition within one year of separation from service.  The first 
medical evidence of a back disability is dated 1994, 
approximately 38 years after separation from service.  Therefore, 
the medical evidence does not reflect continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Board places significant probative value on the May 2010 VA 
examination undertaken specifically to address the issue on 
appeal.  After a physical examination, the examiner diagnosed 
degenerative disc and joint disease of the lumbar spine.  The 
examiner found that the condition is less likely as not related 
to military service because the separation examination showed a 
normal spine at separation; medical records did not diagnose a 
back disability within one year of separation from service; the 
medical records indicate intermittent, not chronic back pain; the 
Veteran worked as a carpenter for many years, which would not 
have been likely with a significant injury in the service; and 
that the Veteran reported falling off a roof twice during his 
career.  He did not find the nexus statement from Dr. J.H. 
credible because the statement was based upon history provided by 
the Veteran.

The Board finds that the examination is adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

Regarding the nexus statement from Dr. J.H., it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, the Board may not reject medical opinions based 
on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The 
weight of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, it appears that the Veteran only reported his roof 
falls to the VA examiner as the falls are not documented in any 
other treatment record, including records from Dr. J.H.  Since it 
does not appear that Dr. J.H. had full knowledge of the facts 
surrounding the Veteran's injuries subsequent to service, the 
Board finds that Dr. J.H.'s opinion has a lesser probative value 
that the VA examiner's opinion.  Also, the Board must find that 
this medical opinion is not supported by any objective record or 
test, and simply seems to be based on what the doctor was told by 
the Veteran, notwithstanding the fact that the Veteran was in the 
military many years ago and then was able to work in a profession 
for many years that requires extensive use of the back.  The 
facts of this case (that the Veteran's current back disability is 
at least as likely as not the result of the use of a jackhammer 
more than one-half century ago), while ignoring the Veteran's 
post-service employment, strains credibility. 

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorders and active duty service.  While the Board reiterates 
that he is competent to report symptoms as they come to him 
through his senses, degenerative disc and joint disease of the 
lumbar spine are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to also include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2007 that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran submitted a statement 
from his spouse and private treatment records, and was provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  He was afforded a VA 
medical examination in May 2010.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a lumbar spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


